DETAILED ACTION
This Office Action is responsive to the reply filed 03/08/2021. Claims 1 and 5-7 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
US 2012/0036825 A1
“KASUGA”
US 2009/0133400 A1
“CALLAS”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over KASUGA in view of CALLAS. 

    PNG
    media_image1.png
    493
    799
    media_image1.png
    Greyscale

Re Claims 1 and 7, KASUGA teaches a gas turbine engine system (FIGS. 3 & 4; ¶¶0012-0025, 0029-0031) comprising a combustion device, the combustion device comprising: a compressor section 4 which is configured to compress combustion air (¶0015) and further compress the combustion air compressed by the compressor (further compressed in sequential stages of multi-stage compression; ¶0015) a combustion chamber 2 in which fuel ammonia is burned using the combustion air compressed by the compressor (¶¶0016-0018); and a 
As to the flow path being formed inside the stationary blade, one of ordinary skill would have appreciated that “liquid ammonia is also fed into the intake air flowing through the center section of the compressor 4 from the surface of the stationary blades 52 positioned at the center section of the compressor 4” (KASUGA ¶0029) indicates that the flow path through which the fuel ammonia flows is formed inside the stationary blade 52 of the compressor and terminates at the surface of blades 52 where the ammonia is mixed with combustion air for cooling the combustion air in view of the disclosure, particularly in view of the similar discussion with respect to supplying ammonia from inside blades 58, 59 to the surface of blades 58, 59 at ¶¶0033-0035. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Nevertheless should the above finding of implicit disclosure be disputed, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the flow path through which the fuel ammonia flows so it is formed inside the stationary blade 52 of the compressor, in order to supply an ammonia flow to the surface of the stationary blade to be mixed with combustion air for cooling (¶¶0029-0031) in a predictable manner using known methods and elements (KASUGA ¶¶0033-0035). It has been held that KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). See MPEP § 2143 (I) A. However, KASUGA as discussed so far fails to teach (the multi-stage compressor section 4 includes) a low pressure compressor and a high pressure compressor. 
CALLAS teaches a compressor section 12 (analogous to compressor section 4 of KASUGA) that includes a low pressure compressor 12a which is configured to compress combustion air and a high pressure compressor 12b which is configured to further compress the combustion air compressed by the low pressure compressor (¶0012). Analogously to KASUGA, CALLAS also teaches a combustion chamber in which fuel ammonia is burned using the combustion air compressed by the low pressure compressor and the high pressure compressor (¶0013) as well as a combustion air cooling unit which is configured to cool the combustion air after being supplied to the low pressure compressor and before being supplied to the high pressure compressor by heat exchange with the fuel ammonia during a compression process (¶0022). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the compressor section of KASUGA such that it includes a low-pressure compressor which is configured to compress combustion air and a high pressure compressor which is configured to further compress the combustion air compressed by the low pressure compressor (as taught by CALLAS), wherein the combustion chamber in which fuel ammonia is burned (of KASUGA) uses the combustion air compressed by the low pressure 
KASUGA further teaches increasing the number of ammonia injection locations within the compressor section of a multi-stage compressor (i.e., above only one location at the center of a multi-stage compressor) will provide further drops in the temperature of intake air, thereby advantageously further increasing gas turbine output (KASUGA ¶0031). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combustion device of KASUGA in view of CALLAS as discussed so far such that the flow path through which the fuel ammonia flows is formed inside a stationary blade of the low pressure compressor and the region in which the flow path is formed is used as the combustion air cooling unit, in order to provide a gas turbine with increased output, by providing multiple injection locations for ammonia within the low-pressure compressor and high pressure compressor, at least one of the injection locations being the stationary blade of the low pressure compressor (KASUGA ¶0031). The rearranging of parts of an invention has been held to be within the level of ordinary skill in the art where the rearrangement does not modify the operation of the claimed device, where the arrangement is an obvious matter of design choice, or where a person See MPEP § 2144.04 VI (C).  In the instant case, one of ordinary skill would have been motivated for the reasons above and the rearrangement would not modify the operation of the claimed device. 
Re Claim 5, KASUGA in view of CALLAS teaches the combustion device according to claim 1 as discussed above. KASUGA further teaches an ammonia supply unit [liquid ammonia supply line in Fig. 4 and tank described at ¶0026] which includes a tank in which the fuel ammonia is stored (¶0026); a first path [annotated in Image 1] which connects the ammonia supply unit and the combustion chamber to each other; a second path [annotated in Image 1] which is different from the first path and connects the ammonia supply unit and the combustion chamber to each other via the combustion air cooling unit; and a distribution mechanism [inter alia 7, 13] which includes a first valve 7 provided in the first path and configured to adjust an amount of supply of the fuel ammonia passing through the first path and a second valve 13 provided in the second path and configured to adjust an amount of supply of the fuel ammonia passing through the second path, and is configured to distribute a part of the fuel ammonia, which is to be supplied to the combustion chamber, to the combustion air cooling unit (Fig. 4, ¶¶0027, 0029).  
Re Claim 6, KASUGA in view of CALLAS teaches the combustion device according to claim 1 as discussed above. KASUGA further teaches a denitration device 9 which is filled with a denitration catalyst and is configured to denitrate a combustion gas using the denitration catalyst and ammonia as a reducing agent (¶0024), wherein the combustion air cooling unit is configured to vaporize the fuel ammonia from a liquid state by heat exchange with the combustion air after being supplied to the compressor (¶¶0021-0022), and at least a part of the fuel ammonia vaporized in the combustion air cooling unit is supplied to the denitration device (¶¶0023-0024).  However, KASUGA in view of CALLAS as discussed so far fails to expressly teach (though implicit) that the combustion air cooling unit that is configured to vaporize the fuel ammonia from the liquid state by heat exchange with the combustion air does so after being supplied to the low pressure compressor and before being supplied to the high pressure compressor.  
. 
Response to Arguments
The rejections under 35 U.S.C. 112(b) were overcome by Applicant’s amendment. 
The claims are no longer invoke 35 U.S.C. 112(f). 
Applicant’s arguments with respect to the prior art rejections of claim(s) 1, 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. KASUGA ‘870 is no longer relied upon in view of Applicant’s amendment. However, KASUGA ‘825 in view of CALLAS renders obvious the claimed invention as set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
March 23, 2021